Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,035. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of claim 1 combined with dependent claim 5 of U.S. Patent No. 11,202,035.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 26, 28-30, 33,  35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisilev et al. (WO 2009/154596A1, hereinafter Kisilev) in view of Khan (US 2014/0114664A1).
Regarding claim 21, Kisilev discloses: A method comprising: providing, for display on a first participant device from among a plurality of participant devices participating in a video room, a first video room stream comprising a first subset of live video streams (“based on device capability”: paragraph: 0075) from participant devices of the plurality of participant devices (paragraph: 0075) ; providing, for display on a second participant device from among the plurality of participant devices participating in the video room, a second video room stream comprising a second subset of live video streams (“based on device capability”: paragraph: 0075) from participant devices of the plurality of participant devices (0075); ; determining a dominant speaker device from among the plurality of participant devices participating in the video room; and based on determining the dominant speaker device, modifying the first subset of live video streams (paragraph: 0075) to provide for the first video room stream and modifying the second subset of live video streams (paragraph: 0075) to provide for the second video room stream (paragraph: 0073-0074).
	Regarding claim 28, Kisilev discloses: A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: provide, for display on a first participant device from among a plurality of participant devices participating in a video room, a first video room stream comprising a first subset of live video streams (“based on device capability”: paragraph: 0075) from participant devices of the plurality of participant devices; provide, for display on a second participant device from among the plurality of participant devices participating in the video room, a second video room stream comprising a second subset of live video streams (“based on device capability”: paragraph: 0075) from participant devices of the plurality of participant devices; determine a dominant speaker device from among the plurality of participant devices participating in the video room; and based on determining the dominant speaker device, modify the first subset of live video streams (paragraph: 0075) to provide for the first video room stream and modifying the second subset of live video streams (paragraph: 0075) to provide for the second video room stream (paragraphs: 0073-0074).
	Regarding claim 35, Kisilev discloses:  A system comprising: at least one processor (fig. 1; paragraphs: 0023; fig. 3B; paragraph:  0031); and a non-transitory computer readable medium(fig. 1, paragraph: 0023; fig. 3B; paragraph: 0031) comprising instructions that, when executed by the at least one processor, cause the system to: provide, for display on a first participant device from among a plurality of participant devices participating in a video room, a first video room stream comprising a first subset of live video streams (“based on device capability”: paragraph: 0075) from participant devices of the plurality of participant devices; provide, for display on a second participant device from among the plurality of participant devices participating in the video room, a second video room stream (“based on device capability”: paragraph: 0075) comprising a second subset of live video streams from participant devices of the plurality of participant devices; determine a dominant speaker device from among the plurality of participant devices participating in the video room; and based on determining the dominant speaker device, modify the first subset of live video streams (paragraph: 0075) to provide for the first video room stream and modifying the second subset of live video streams (paragraph: 0075) to provide for the second video room stream (paragraphs: 0073-0074).
	Kisilev differs from claimed invention in that he does not specifically disclose underlined part of claim limitation as shown above such as determining the dominant speaker device.
	However, Khan discloses: determining the dominant speaker device (figs. 3, 7; paragraph: 0057).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kisilev’s system to provide for:  determining the dominant speaker device as this arrangement would facilitate participating terminals in a video conference to view dominant speakers in a video conference as taught by Khan.
	Kisilev differs from claims 22, 29, 36 in that although he discloses displaying active speakers in terminals (0073), he does not specifically disclose: wherein modifying the first subset of live video streams and the second subset of live video streams comprises causing the first participant device and the second participant device to display a live video stream received from the dominant speaker device.
	However, Khan discloses: wherein modifying the first subset of live video streams and the second subset of live video streams comprises causing the first participant device and the second participant device to display a live video stream received from the dominant speaker device (fig. 3; paragraph: 0059; fig. 12, paragraph: 0076).
	
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kisilev’s system to provide for: wherein modifying the first subset of live video streams and the second subset of live video streams comprises causing the first participant device and the second participant device to display a live video stream received from the dominant speaker device as this arrangement would facilitate participating terminals in a video conference to view dominant speakers in a video conference as taught by Khan.

Kisilev differs from claims 23, 30, 37 in that he does not specifically discloses:  wherein determining the dominant speaker device comprises: comparing volume amplitudes associated with audio data received from the plurality of participant devices participating in the video room; and identifying, as the dominant speaker device, a participant device with a highest average volume amplitude over a threshold period of time.

However, Khan discloses: wherein determining the dominant speaker device comprises: comparing volume amplitudes associated with audio data received from the plurality of participant devices participating in the video room; and identifying, as the dominant speaker device, a participant device with a highest average volume amplitude over a threshold period of time (paragraph: 0057).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kisilev’s system to provide for: wherein determining the dominant speaker device comprises: comparing volume amplitudes associated with audio data received from the plurality of participant devices participating in the video room; and identifying, as the dominant speaker device, a participant device with a highest average volume amplitude over a threshold period of time as this arrangement would provide one possible method among many possible methods to determine the dominant speaker as taught by Khan.
Kisilev differs from claims 26, 33, in that he does not specifically disclose: wherein determining the dominant speaker device comprises:  receiving audio data captured by the plurality of participant devices participating in the video room; and identifying, as the dominant speaker device, a participant device with a volume amplitude that satisfies a threshold volume amplitude.
However, Khan discloses: wherein determining the dominant speaker device comprises:  receiving audio data captured by the plurality of participant devices participating in the video room; and identifying, as the dominant speaker device, a participant device with a volume amplitude that satisfies a threshold volume amplitude (paragraph: 0057).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kisilev’s system to provide for: wherein determining the dominant speaker device comprises:  receiving audio data captured by the plurality of participant devices participating in the video room; and identifying, as the dominant speaker device, a participant device with a volume amplitude that satisfies a threshold volume amplitude as this arrangement would provide one possible method among many possible methods to determine the dominant speaker as taught by Khan.

Claim(s) 24, 31, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisilev in view of Khan  as applied to claims 21, 28, 35 above, and further in view of Marinov (US PAT: 9,325,853).
Kisilev differs from claims 24, 31, 38 in that he does not specifically discloses: wherein determining the dominant speaker device comprises: receiving audio data captured by the plurality of participant devices participating in the video room; determining voice audio and non-voice audio from the audio data captured by the plurality of participant devices; and identifying a participant device capturing voice audio as the dominant speaker device.
However, Marinov discloses: wherein determining the dominant speaker device comprises: receiving audio data captured by the plurality of participant devices participating in the video room; determining voice audio and non-voice (reads on noise) audio from the audio data captured by the plurality of participant devices; and identifying a participant device capturing voice audio as the dominant speaker device (col. 8, line 62 – col. 9, line 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination to provide for: wherein determining the dominant speaker device comprises: receiving audio data captured by the plurality of participant devices participating in the video room; determining voice audio and non-voice audio from the audio data captured by the plurality of participant devices; and identifying a participant device capturing voice audio as the dominant speaker device as this arrangement would facilitate more accurate identification of dominant speaker as taught by Matonov.
Claim(s) 25, 32, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisilev in view of Khan  as applied to claims 21, 28, 35 above, and further in view of Tang (US 2015/0248918A1).
Kisilev differs from claims 25, 32, 39 in that he does not specifically disclose: wherein determining the voice audio and the non-voice audio comprises analyzing video data captured by the plurality of participant devices participating in the video room together with the audio data captured by the plurality of participant devices participating in the video room to identify mouth movement that corresponds to the audio data.
However, Tang discloses: wherein determining the voice audio and the non-voice audio comprises analyzing video data captured by the plurality of participant devices participating in the video room together with the audio data captured by the plurality of participant devices participating in the video room to identify mouth movement that corresponds to the audio data (paragraph: 0115).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination to provide for: wherein determining the voice audio and the non-voice audio comprises analyzing video data captured by the plurality of participant devices participating in the video room together with the audio data captured by the plurality of participant devices participating in the video room to identify mouth movement that corresponds to the audio data as this arrangement would facilitate to determine speaker by analyzing video as taught by Tang.
Claim(s) 27, 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisilev in view of Khan  as applied to claims 21, 28, 35 above, and further in view of  Gildein, II et al. (US 2017/0076713A1, hereinafter Gildein).
Kisilev differs from claims 27, 34, 40 in that he does not specifically disclose: further comprising: determining voice audio and non-voice audio from audio data captured by the dominant speaker device; and filtering out the non-voice audio from the audio data captured by the dominant speaker device for providing to the plurality of participant devices participating in the video room.
However, Gildein discloses: determining voice audio and non-voice audio from audio data captured by the dominant speaker device; and filtering out the non-voice audio from the audio data captured by the speaker device for providing to the plurality of participant devices participating in the video room (paragraph: 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination to provide for: determining voice audio and non-voice audio from audio data captured by the dominant speaker device; and filtering out the non-voice audio from the audio data captured by the dominant speaker device for providing to the plurality of participant devices participating in the video room as this arrangement would facilitate to filter out background and noise inconsistent with teleconference participant as taught by Gildein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US2012/0300015A1) to Chen et al. discloses two-way audio and video communication utilizing segment-based adaptive streaming techniques which teaches: [0023] In instances where the participant device 112 is coupled to multiple display devices, one of the coding profiles may be selected for each intended display unit for AV display. In instances where the participant device 114 acts as a server device and is expected to send a requested AV stream to one or more client devices such as the participant devices 112 and 116, the participant device 114 (server device) may utilize the AV engine 114a to encode the single requested AV stream at multiple bit rates, which may correspond to multiple coding profiles, based on channel conditions, available bandwidth and/or device capacities of the participant devices 112 and 116 (client devices). The participant device 114 (server device) may select one of the differently encoded AV streams for each of the participant devices 112 and 116 (client devices) based on the varying channel conditions and corresponding device capacities of the participant devices 112 and 116 (client devices). The participant device 114 (server device) may further segment or divide each of the selected encoded AV streams into a series of AV segments for transmission. In this regard, the participant device 114 (server device) may dynamically determine or select the sizes of the AV segments according to the varying channel conditions and available bandwidth. The AV segments may be of equal-length or may comprise a variable-length. The participant device 114 (server device) may communicate or deliver the series of AV segments utilizing segment-based adaptive streaming techniques such as HTTP to the participant devices 112 and 116 (client devices) for display.
--(US 2009/0213206A1) to Niu et al. discloses aggregation of video receiving capabilities which teaches: Video receiving capabilities of participants and source capabilities are compared and conference capabilities for providing different resolutions, frame rates, bit rate, and number of streams are determined by maintaining a conference receiving capability list updated as number and capability of participants' changes. 
Preferred receiving capabilities of participants are also taken into account in determining conference characteristics based on comparison with allowed capabilities
--(US2012/0262537A1) to Baker et al. discloses methods and systems for establishing video conference using portable electronic devices which teaches: [0039] In an effort to reduce the size of the data streaming into the PED 104 (fig. 1) from the network 100, methods include permitting the local participant 102 to control the manner in which video data streams are to be received and displayed. For example, the local participant 102 may choose to have only the video streams of visible remote participants to be sent to the PED 104. FIG. 11 shows a representation of video and audio streams generated by the remote participants of an example video conference from the point of view of the local participant 102. In the example of FIG. 11, each of the participants 1-5 generates a video and an audio stream that is sent to the network 100, except only the video stream of the participant (i.e. participant 3) is received, processed, and presented on the display 106. Methods include determining that participant 3 is the only video stream that to be streamed to the PED 104. Also, the video of non-speaking participants can be sent with a lower bit-rate/quality, based on the assumption that the participants are less likely to be looking at the non-speaking participants. Methods may also include enabling the local participant 102 the option of selecting which subset of video data streams to receive and/or display. For example, the local participant 102 can select to display the video streams of only participants in the general urea of the local participant's focus. The local participant 102 may select to have the video data streams of non-speaking participants in the virtual meeting space, to be decoded at a slower frame rate to save CPU cycles and battery power or use still images of the non-speaking participants that are periodically updated. In addition, the video streams in the strip of miniaturized images 1002 shown in FIG. 10 can be decoded at a slower frame or can be still images that are periodically updated.
[0040] CPU cycles, battery power, and transmission bandwidth can also be reduced by using a face tracker that crops each participant's image to exclude extraneous background from the video streams. As a result, a participant's face fills the viewing area. In addition, any of the methods described above that depend on the local participant's head position, such as using the local participants head position to move about the virtual meeting space described above with reference to FIG. 8C or to magnify the image presented on the display 106, reduces the number of CPU cycles and consumption of battery power.







	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651